DETAILED ACTION

Claim Objections
Claim 1 objected to because of the following informality.  On line 13, “the image plane” is believed to be a typographical error.  It should be “an image plane” to avoid antecedent basis.  Appropriate correction is required.  Claims 3-7 and 10-20 are objected based on the objected base claim.

Allowable Subject Matter
Claims 1, 3-7 and 10-20 are objected to, but would be allowable if rewritten to correct the above-mention informality.  The following is a statement of reasons for the indication of allowable subject matter.  Regarding claim 1, the claim is allowed in light of the Applicant’s argument filed on 1/9/22.

Conclusion
This application is in condition for allowance except for the above-mentioned formal matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327. The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham, can be reached at 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/16/22